Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casavant et al. (US PGPUB 2018/0010617 A1.

Regarding claim 1, Casavant et al. discloses a super critical turbine (Fig. 1, 10) comprising: a rotary body (22), a stationary body (46) housing the rotary body inside (Fig. 3); and a turbine stage (16) including a stator blade cascade (42) in which a plurality of stator blades are supported inside the stationary body (Fig. 1), and a rotor blade cascade (42) in which a plurality of rotor blades are supported by the rotary body inside the stationary body (Fig. 1), in which a supercritical CO_2 working medium (40) is introduced inside of the stationary body and flows via the turbine stage in an axial direction of the rotary body to thereby rotate the rotary body (Fig. 1), wherein a thermal conductivity k1 and a specific heat c1 of a material constituting the rotary body and a thermal conductivity of k2 and a specific heat c2 of a material constituting the stationary body satisfy a relationship represented by a following formula (A) k1/c1 ≤ k2/c2 ([0027], the examiner not only notes that using the same material for both the stator and the rotor would satisfy the relationship (A), but additionally indicates MPEP 2144.07, and that both 

Regarding claim 2, Casavant et al. discloses all of claim 1 as above, wherein a linear expansion coefficient alpha_1 of the material constitution the rotary body and a linear expansion coefficient alpha_2 of the material constituting the stationary body satisfy a relationship represented by a following formula (B), alpha_2 ≤ alpha_1 ([0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alloy Digest Sourcebook: Stainless Steels #06940G, Chapter 1 (2000).
INCONEL Alloy 909 datasheet (2004).
INCONEL Alloy 783 datasheet (2004).
US Patent 3,996,738 A, a gas turbine circuit system.
US PGPUB 2018/0238194 A1, an axial flow turbine.
US PGPUB 2017/0314106 A1, Austenitic heat resistant steel, and turbine component.
US PGPUB 2015/0121898 A1, Turbine and Power Generation System.
US PGPUB 2002/0062886 A1, Nickel-base single-crystal superalloys, method of manufacturing same and gas turbine high temperature parts made thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745